Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 9, 2017

                                    No. 04-16-00016-CV

                                      Matias S. RUIZ,
                                        Appellant

                                             v.

                                   Susan Elizabeth RUIZ,
                                         Appellee

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 15-04-00198-CVW
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
       Appellant's motion for extension of time to file motion for reconsideration en banc is
hereby GRANTED.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court